ORDER
PER CURIAM.
The Director of Revenue (hereinafter, “Director”) appeals from the trial court’s judgment setting aside the one year suspension of Matthew L. Wilson’s (hereinafter, “Driver”) driving privileges and imposing a ninety day suspension for violation of Missouri’s “Zero Tolerance Law.” Director’s sole point on appeal claims that the trial court erred in imposing a ninety day suspension because Driver’s second notice of suspension prevented automatic expungement of Driver’s first zero tolerance suspension under Section 302.545.2 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal. We find the trial court’s judgment did not erroneously declare or apply the law. Knipp v. Director of Revenue, 984 S.W.2d 147, 151 (Mo.App. W.D.1998). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).